Exhibit 16.1 December 9, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Commissioners: We have read the statements made by Echo Therapeutics, Inc., which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Echo Therapeutics, Inc. dated December 8, 2014. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ Wolf & Company, P.C Wolf & Company, P.C. Boston, Massachusetts
